Citation Nr: 0621855	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  05-13 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.  

2.  Entitlement to service connection for a left hip 
disability.  


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The appellant has verified active service from January 2003 
to March 2004, including service in Southwest Asia from 
February 2003 to February 2004 in support of Operation 
Enduring Freedom/Operation Iraqi Freedom.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating determination by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

The appellant has failed to report for a scheduled Regional 
Office hearing on January 10, 2006, and for a scheduled 
Travel Board hearing at the RO on March 6, 2006; he has also 
failed to report for VA examinations scheduled for him in 
about July 2004, and again in May and August 2005.  Except in 
the case of his failure to report for the first scheduled 
VA examination in about July 2004, the appellant has never 
provided good cause for his failure to report at the time and 
place indicated for these scheduled VA examinations and 
hearings, nor has he ever requested another hearing or 
VA examination, nor has he even indicated that he was 
currently willing to report for another VA examination or 
hearing.  There has been some confusion in this case over the 
appellant's address since he has sometimes used his mother's 
address on [redacted] Street and sometimes another address on [redacted] 
Street of his hometown.  However, notices concerning his 
scheduled hearings and VA examinations have been sent to both 
addresses at various times, and none have ever been returned 
as undeliverable.  The presumption of regularity therefore 
applies.  See Butler v. Principi, 244 F.3d 1337 (Fed. Cir. 
2001); Mindenhall v. Brown, 7 Vet. App. 271 (1994).  In view 
of the appellant's repeated failures to report for his 
scheduled VA medical examinations, the Board must decide this 
appeal based upon the current record.  See 38 C.F.R. § 3.655.  


FINDINGS OF FACT

1.  The appellant does not currently have a chronic low back 
disability.  

2.  The appellant does not currently have a chronic left hip 
disability.  




CONCLUSIONS OF LAW

1.  Entitlement to service connection for a low back 
disability is not established.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).  

2.  Entitlement to service connection for a left hip 
disability is not established.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000  

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126.  Regulations implementing the 
VCAA are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  The liberalizing provisions of the VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and the implementing regulations essentially 
eliminate the threshold requirement that a claimant submit 
evidence of a well-grounded claim; they provide instead that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim unless there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify a claimant and the 
claimant's representative, if any, of any information, 
including any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of this notice, VA is to specifically inform the 
claimant and the representative, if any, of which portion, if 
any, of the necessary evidence must be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA is required to 
notify the claimant to submit any pertinent evidence in his 
possession.  

The record reflects that through various letters, VA has 
notified the appellant of the evidence and information needed 
to substantiate the current claims, the information he should 
provide to enable VA to obtain evidence on his behalf, the 
assistance that VA would provide to obtain evidence and 
information on his behalf, and the evidence that the 
appellant should submit if he did not desire VA to obtain the 
evidence on his behalf.  See, e.g., the letter addressed to 
the appellant by VA dated March 25, 2004.  In this letter, VA 
specifically informed the appellant of the current status of 
his claims and of the evidence already of record in support 
of the claims, and of what the evidence must show in order to 
support the claims.  The appellant was also asked to inform 
VA of any additional evidence or information which he thought 
would support his claims, so that the RO could attempt to 
obtain this additional evidence for him.  Moreover, since the 
veteran was informed of the evidence that would be pertinent 
to his claims and requested to submit such evidence or 
provide the information necessary to enable the RO to obtain 
such evidence, the Board believes that the veteran was on 
notice of the fact that he should submit any pertinent 
evidence in his possession.  The appellant was specifically 
told to submit any pertinent evidence in his possession in 
support of his claims in a subsequent VA letter dated 
January 18, 2006.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

During the pendency of this appeal, on March 3, 2006, the U. 
S. Court of Appeals for Veterans Claims (hereinafter the 
Court) Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.   

Moreover, the RO has obtained and reviewed the appellant's 
pertinent service medical records in connection with the 
adjudication of these claims.  Although the appellant has 
claimed that a few service medical records are still missing, 
the available service medical records appear to be reasonably 
complete and do not appear to be missing any substantive 
information relevant to the present claims.  As previously 
mentioned, the RO has several times scheduled the appellant 
for official medical examinations for which he has failed to 
report.  The Court has said that the duty to assist is not a 
one-way street.  If the veteran wishes help, he cannot 
passively wait for it in those circumstances where his own 
actions are essential in obtaining the putative evidence  
Wood v. Derwinski, 1 Vet.App. 191 (1991) and Hayes v. Brown, 
5 Vet.App. 60, 68 (1993).  The appellant has not identified 
any additional evidence or information which could be 
obtained to substantiate the present claims, and the Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.A. § 7261(b)(2) 
(as amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121. 

In the present case, the relevant issues were initially 
adjudicated by the RO in July 2004 after the initial VCAA 
letter was issued in March 2004.  Subsequently, additional 
notification in accordance with the VCAA was sent to the 
appellant on January 18, 2006, which did not result in the 
submission of any additional evidence.  There is no 
indication or reason to believe that the ultimate decision of 
the originating agency on the merits of these claims would 
have been different had initial adjudication been preceded by 
complete VCAA notification and development.  In sum, the 
Board is satisfied that VA has properly processed the claims 
following compliance with the notice requirements of the VCAA 
and the implementing regulations and Pelegrini.  Any 
remaining procedural errors would constitute harmless error.  
Therefore, in the Board's opinion, there is no prejudice to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Accordingly, the Board will address the merits of the 
veteran's claims.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

For a showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then continuity of symptomatology after 
discharge from service is required to support the claim.  
38 C.F.R. § 3.303(b).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§ 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.  

The service medical records dating from 2003-04 indicate that 
the appellant was medically evaluated on January 6, 2003, and 
found to be fully fit.  He was subsequently treated on 
January 23, 2003, for a cold, sinuses, stomach ache, and 
nausea.  There was no mention at that time of other medical 
problems, although the appellant subsequently reported that 
he had been treated in Kuwait on January 14, 2003, for hip 
pain.  These medical records, if they exist, are not of 
record.  

On February 6, 2004, the appellant complained of left hip 
pain, which was diagnosed as right anterior innominate (hip 
bone) with left sacral torsion/disc-related left hip pain.  
During his separation medical assessment on February 20, 
2004, the appellant also gave a history of left hip pain for 
which he did not seek medical care while serving on active 
duty.  He waived a complete physical examination at this 
time, and it was reported that his left hip condition was 
improving.  On February 21, 2004, a "head to toe" medical 
examination of the appellant following a fight with a senior 
NCO (non-commissioned officer) disclosed no relevant clinical 
findings, and no pertinent complaints by the appellant were 
recorded at this time.  The appellant continued to serve on 
active duty until March 27, 2004, with no further relevant 
information being recorded in the service medical records.  

The service medical records do not document the presence of a 
chronic (as opposed to an acute) low back or left hip 
disability during the appellant's active service.  Therefore, 
the RO attempted to examine the appellant after service in 
order to establish the current existence of either claimed 
disability and the exact identity of each disability, if it 
existed.  Unfortunately, as previously discussed, the 
appellant has failed to report for several scheduled 
postservice VA medical examinations without good cause being 
shown and without indicating that he is currently willing to 
report for these examinations.  No other postservice medical 
evidence has been identified by the appellant or submitted in 
support of the current claims.  Accordingly, pursuant to 
38 C.F.R. § 3.655, the Board is obliged to decide these 
original claims based upon the available evidence of record, 
which does not reflect any competent medical evidence of a 
current low back or left hip disability.  The evidence does 
not otherwise show the presence of a current chronic left 
knee disability.  Without a disability, there can be no 
entitlement to compensation.  See Degmetich v. Brown, 104 
F.3d 1328 (1997).  Since a preponderance of the evidence is 
unfavorable to both of the appellant's original claims, the 
current appeals will be denied for this reason.  




ORDER

Service connection for a low back disability is denied.  

Service connection for a left hip disability is denied.  



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


